Affirmed and Memorandum Opinion filed May 30, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00426-CR
                              NO. 14-12-00427-CR
                              NO. 14-12-00428-CR

                     TYJUN ROBERT SELLS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 356th District Court
                            Hardin County, Texas
                Trial Court Cause Nos. 18104, 20666 and 21194

                 MEMORANDUM                      OPINION


      Appellant entered a plea of guilty to the offenses of possession with intent to
deliver a controlled substance of one gram or more but less than four grams (trial
court cause no. 18104; appeal no. 14-12-00426-CR); manufacture/delivery of a
controlled substance (trial court cause no. 20666; appeal no. 14-12-00427-CR);
and possession with intent to deliver a controlled substance of four grams or more
but less than 200 grams (trial court cause no. 21194; appeal no. 14-12-00428-CR).
In all three cases, the trial court deferred adjudicating guilt and placed appellant
under community supervision for seven years. Subsequently, the State moved to
adjudicate guilt. Following a hearing, the trial court found appellant had violated
the terms of his community supervision, granted the motion to revoke, and
sentenced appellant to confinement for ten years in trial court cause no. 18104, ten
years in trial court cause no. 20666, and twenty-five years in trial court cause no.
21194, in the Institutional Division of the Texas Department of Criminal Justice.
All sentences were ordered to run concurrently. Appellant filed a notice of appeal
in all three cases.

       In his first issue, appellant asserts that he was not fairly informed of the
violation against which he was required to defend because paragraph “a” of the
motion to adjudicate alleging “the violation of delivery of a controlled substance
fails to specify which type or types of delivery.” In the motion to adjudicate the
State claimed appellant violated the condition of his community supervision that he
commit no offense against the State of Texas in that he “committed the offense of
Manufacturing/Delivery of Controlled Substance Pg 1 less than 1 gr , on or about
the 19th Day of September, 2011 in Hardin County, State of Texas .”

       Revocation is proper if the evidence supports the trial court’s finding that the
probationer committed an offense in violation of the condition of probation that he
commit no offense against state or federal law. See Pierce v. State, 113 S.W.3d
431, 436-37 (Tex. App.—Texarkana 2003, pet. ref’d). It is not necessary that the
pleadings of a motion to adjudicate meet the requirements of an indictment. See
Mueller v. State, 735 S.W.2d 269, 270 (Tex. App.—Houston [14th Dist.] 1987,
pet. ref’d). It is enough that the pleadings give the defendant fair notice of the
allegations against him so that he may prepare a defense. Peoples v. State, 566
S.W.2d 640, 642 (Tex.Crim.App.1978). See also Bradley v. State, 608 S.W.2d
2
652, 655 (Tex. Crim. App. 1980).

      Appellant makes no argument or explanation as to how the failure to specify
the method of delivery hampered his defense. We conclude that the motion
sufficiently apprised appellant of the offense and gave him fair notice of the
allegations.

      Appellant also asserts that as a result of the lack of specificity, the trial
court’s jurisdiction was not invoked. A motion to adjudicate does not invoke the
jurisdiction of the trial court.   Rather, a trial court retains jurisdiction over a
defendant that has been placed under community supervision pursuant to a
deferred adjudication. See Labelle v. State, 692 S.W.2d 102, 105 (Tex. Crim. App.
1985). Appellant’s first issue is overruled.

      In his second issue, appellant asserts the evidence is insufficient to support
the trial court’s finding the allegation true because the State failed to introduce the
controlled substance, cocaine, into evidence at the hearing. The State introduced
evidence that the substance was cocaine and weighed 0.36 grams. Appellant cites
no authority in support of his contention that failure to admit the actual cocaine
into evidence renders the evidence insufficient.        Appellant’s second issue is
overruled.

      We hold the trial court did not abuse its discretion in finding true the
allegation in the motion to adjudicate that appellant committed an offense against
the State. It is therefore unnecessary to address appellant’s remaining issues.

      In each case, the judgment of the trial court is affirmed.

                                      PER CURIAM

Panel consists of Chief Justices Hedges and Justices Frost and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                          3